                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF OREGON
TRISH M. BROWN                           I 050 SW SIXTH A VENUE, #700                     STEPHEN A. RARER
  CHIEF JUDGE                             PORTLAND, OREGON 97204                              LAW CLERK
                                                 (503) 326-1592
                                                                                         SUZANNE M. MARX
                                                                                           JUDICIAL ASSISTANT


                                             August 22, 2019

   David G. Hosenpud                                  Darien S. Loiselle
   Lane Powell PC                                     Schwabe, Williamson & Wyatt, P. C.
   601 SW Second Ave., Suite 2100                     1211 SW Fifth Ave., Suite 1900
   Portland, OR 97204                                 Portland, OR 97204
   VIA CM/ECF ONLY

   Re:     Dennis' Seven Dees Landscaping v. Pickett, Adv. Proc. No. 19-3004-tmb
           Evidentiary Motions

   Dear Counsel:

   I have received Debtor Doug Pickett's Evidentiary Motions (the "Pickett Motion," ECF No. 53)
   and Plaintiff Dennis' Seven Dees Landscaping, Inc.'s Motion to Exclude Testimony of Doug
   Pickett's Expert Witness James R. Omundson (the "DSDL Motion," ECF No. 55). Having
   carefully considered the arguments in the parties motions and responses, examined the
   underlying exhibits, and reviewed relevant case law, I write today with my ruling on both
   motions.

   Pickett Motion
   The Pickett Motion contains three requests for relief: (1) exclusion of all of DSDL' s exhibits
   "because plaintiff has failed to identify the specific documents it actually intends to introduce at
   trial," (2) exclusion ofDSDL's Exhibit 35, and (3) exclusion of summary documents (Exhibits
   236-267) to the extent they are offered as substantive evidence as opposed to demonstrative
   exhibits. Pickett Motion at 2. I will address each request in tum.

  Pickett's first motion, to exclude all of DSDL's exhibits, lacks merit. I am not persuaded by
  Debtor's reading of the court's local rules and scheduling order. DSDL does not need to justify
  the volume of its exhibits, and even if it did, I find that DSDL has articulated a reasonable basis
  for the substantial number of trial exhibits it has submitted.

  The second motion, to exclude Exhibit 35, is meritorious. As Debtor correctly notes, Federal
  Rule of Civil Procedure 37 (c) (applicable here through Federal Rule of Bankruptcy Procedure
  7037) allows the court to exclude evidence that was not produced in response to a valid



                           Case 19-03004-tmb          Doc 62      Filed 08/22/19
                                                                                 David G. Hosenpud
                                                                                  Darien S. Loiselle
                                                                                   August 22, 2019
                                                                                        Page 2 of 3

discovery request. DSDL admits that this exhibit was not produced in discovery, but argues that
it was exempt from production under the attorney work-product doctrine and that it falls outside
of the June 2015 to November 2016 date range of the relevant request for production. DSDL
Resp. to Pickett Motion (ECF No. 58), at 4-5. Neither of these defenses is persuasive.

Exhibit 35 is a letter from Ron Roth to Dean Snodgrass regarding Mr. Roth's bid for a contract
with DSDL. The federal work-product doctrine is codified in Federal Rule of Civil Procedure
26(b)(3) (applicable via Federal Rule of Bankruptcy Procedure 7026). See Admiral Ins. Co. v.
US. Dist. Ct.for the Dist. ofAriz., 881 F.2d 1486, 1494 (9th Cir. 1989). The doctrine protects
"documents ... that are prepared in anticipation of litigation or for trial by or for another party
or its representative (including the other party's attorney, consultant, surety, indemnitor, insurer,
or agent). Fed. R. Civ. P. 26(a)(3)(A) (emphasis added). According to DSDL, Mr. Roth is the
owner ofR.A. Roth Construction & Son, Inc., which is a contractor that DSDL sometimes hires.
Pltf s Witness List (ECF No. 39), at 18. The work-product doctrine is intended to protect the
work of attorneys and agents that are retained in anticipation of litigation; an ordinary-course
vendor is not the type of representative or agent that falls within the doctrine.

Nor are DSDL's temporal arguments persuasive. Many of Debtor's discovery requests were
limited to information relating to transactions between June 2015 and November 2016. DSDL
argues that the Roth letter, dated March 2017, is outside this scope. Pltf. Resp. at 4. Yet, Exhibit
35 appears to summarize actions that did occur during the relevant time frame, even though Mr.
Roth appears to have drafted the document in 2017, after the fact. Accordingly, I will grant
Debtor's motion to exclude Exhibit 35.

Finally, Debtor seeks to exclude the summaries included in Exhibits 236-267 except to the extent
they are offered as demonstrative exhibits. DSDL responds by arguing that the summaries are
admissible under Federal Rule of Evidence 1006. I agree that DSDL has shown that the
summaries are potentially admissible under Rule 1006; however, DSDL still bears the burden of
laying a foundation for admissibility. See Judson Atkinson Candies v. Latini-Hohberger
Dhimantec, 529 F.3d 371, 382 (7th Cir. 2008) ("The admission of a summary under Fed. R.
Evid. 1006 requires a proper foundation as to the admissibility of the material that is summarized
and a showing that the summary is accurate." (internal quotation marks, omission, alteration, and
citation omitted)). Accordingly, DSDL should be prepared to provide such foundational
testimony. I will therefore deny Debtor's third motion without prejudice to Debtor's ability to
renew the motion at trial.

DSDL's Motion
In its motion, DSDL seeks to exclude the testimony of Debtor's expert witness James
Omundson. Specifically, DSDL argues that Debtor has failed to provide a written expert report
as required by Federal Rule of Civil Procedure 26(a)(2)(B) and (D). DSDL Motion at 2-3.
Debtor contends that the written-report requirements of Rule 26(a)(2) were modified by the
court's amended scheduling order. Debtor's Resp. to DSDL Motion (ECF No. 56), at 3-4. While
it was not the court's intent to modify these provisions of Rule 26(a)(2), the scheduling order is
ambiguous, and Debtor's interpretation is not unreasonable. At the same time, DSDL has
apparently provided a report from its own expert, and it would be unfair to excuse Debtor from
providing the same type of information. Moreover, as Debtor notes, under DSDL's reading of


                        Case 19-03004-tmb         Doc 62     Filed 08/22/19
                                                                                 David G. Hosenpud
                                                                                  Darien S. Loiselle
                                                                                   August 22, 2019
                                                                                        Page 3 of 3

the deadlines, expert reports were due after the close of discovery. Accordingly, the only
purpose of the written report is to help the adverse party prepare for trial-a goal that can still be
achieved here, albeit on a delayed basis. I will therefore require Debtor to provide DSDL with a
written expert report no later than September 3, 2019. DSDL's remaining objections to Mr.
Omundson' s testimony are overruled, but DSDL may renew them at trial if Mr. Omundson
offers improper opinion testimony.

Conclusion
Consistent with the rulings above, the court will enter an order denying Debtor's first and third
motions, granting Debtor's second motion, and requiring Debtor to provide a written expert
report by September 3.




                                      Trish M. Brown




                        Case 19-03004-tmb         Doc 62     Filed 08/22/19
